UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-142235-06 Merrill Lynch Mortgage Investors, Inc. (Exact name of registrant as specified in its charter) 4 World Financial Center, 16th Floor, 250 Vesey Street,New York, New York, 10080, (212) 449-1000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Merrill Lynch Mortgage Trust 2008-C1 Class A-1, Class A-2, Class A-3, Class A-SB, Class A-4, Class A-1A, Class A-1AF Class AM, Class AM-A, Class AM-AF, Class AJ, Class AJ-A, and Class AJ-AF (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 53 Pursuant to the requirements of the Securities Exchange Act of 1934 Merrill Lynch Mortgage Investors, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Merrill Lynch Mortgage Investors, Inc. Date: January 27, 2009 /s/ David M. Rodgers Name: David M. Rodgers Title: Executive Vice President, Chief Officer in Charge of Commercial Mortgage Securitization
